DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 400, 402, 403, 404, 406, and 408.
The Specification describes Fig. 14 in paragraphs [0086-87] using the reference characters: 700, 702, 703, 704, 706, and 708, none of which are shown in the drawings.  Additional clarification is needed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4-6, 18-20 are objected to because of the following informalities:  the phrasing “an image generated on the basis of an image of an observation target” raises questions of antecedent basis as detailed below.  For clarity, it is suggested that instances of “an image of an observation target” in each of the claims be changed to “an observation target image”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “the plurality of illumination light” recited in lines 4-5 should be “the plurality of types of illumination light”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“blood vessel selection part” in Claims 1, 4-12, 15, 18-20
“blood vessel depth estimation part” in Claims 1, 16-20 
“wavelength changing part” in Claims 1, 3, 20 
“light source unit” in Claim 2 
“observation distance calculation part” in Claims 5-6 
“input unit” in Claim 13 
“image acquisition unit” in Claim 19 
Support has been provided in Specification paragraph [0032] and Fig. 3 for the “light source unit”, in paragraph [0062] for the “input unit”, and in paragraph [0047] and Fig. 2 for the “image acquisition unit”.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
The “blood vessel selection part” recited in Claims 1, 4-12, 15, 18-20 is described in Specification paragraphs [0061-63], but insufficient structure has been provided to show how blood vessels can be selected from an image of an observation target as required by the limitation of Claim 1.  The structure is also insufficient to show the “blood vessel selection part” to be capable of meeting the limitations of the dependent claims. 
The “blood vessel depth estimation part” recited in Claims 1, 16-20 is described in Specification paragraphs [0063-65], but insufficient structure has been provided to show how a depth of a selected blood vessel can be estimated as required by the claim limitations. 
The “wavelength changing part” recited in Claims 1, 3, 20 is described in Specification paragraphs [0064-66], but insufficient structure has been provided to show how the wavelength of the illumination light may be changed using the estimated blood vessel depth as required by the claim limitations.
The “observation distance calculation part” recited in Claims 5-6 is described in Specification paragraph [0082], but insufficient structure has been provided to show how the observation distance can be calculated as required by the claim limitations. 
All remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plurality of types of the illumination light" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 18 recite “from the image of the observation target or from an image generated on the basis of the image of the observation target” respectively in lines 3-4.  This limitation is indefinite because it is unclear if “an image generated on the basis of the image” as recited refers to the same “an image generated on the basis on an image” recited in Claim 1, lines 3-4.  For clarity, the limitation could be amended to read “the image generated on the basis of the image”, “a second image generated on the basis of the image”, or similar, as appropriate.  It is assumed for the remainder of this Action that the image recited in Claims 4, 18 is the same as the image recited in Claim 1.
Claims 5-6 recite “from the image of the observation target or from the image generated on the basis of an image of the observation target”, respectively in lines 3-4.  This limitation is indefinite because it is unclear if “the image generate on the basis of an image” as recited refers to the same “an image generated on the basis on an image” recited in Claim 1, lines 3-4.  For clarity, the limitation could be amended to read “the image generated on the basis of the image”, “the image generated on the basis or a second image”, or similar, as appropriate.  It is assumed for the remainder of this Action that the image recited in Claims 5-6 is the same as the image recited in Claim 1.
Further, Claim 5 recites “during at least one of the light intensity of the illumination light and the power supplied form the power supply unit to the light detection unit” in lines 6-9.  The use of the term “during” in this limitation is unclear because no timing information has been provided regarding the light intensity of the illumination light or the power supplied from the power supply unit.  Therefore, a time during which the saturated pixel value can be output from the control unit has not been recited.

Claim limitations “blood vessel selection part”, “blood vessel depth estimation part”, “wavelength changing part”, and “observation distance calculation part” in Claims 1, 3-12, 15-20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitations have no known structural equivalents.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites selecting a blood vessel from an image, estimating a depth of the blood vessel, and changing a wavelength of the illumination light. 
The limitation of selecting a blood vessel from an image, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a blood vessel selection part”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “blood vessel selection part” language, “select[ing]” in the context of this claim encompasses the user choosing a blood vessel from an image of an observation target. 
Similarly, the limitation of estimating a depth of the blood vessel, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “blood vessel depth estimation part” language, “estimat[ing]” in the context of this claim encompasses the user mentally estimating the depth of the blood vessel. 
Further, the limitation of changing a wavelength of the illumination light, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “wavelength changing part” language, “chang[ing]” in the context of this claim encompasses the user deciding to use a different illumination light based on observed information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor device comprising a blood vessel selection part, a blood vessel depth estimation part, and a wavelength changing part to perform the selecting, estimating, and changing steps. The blood vessel selection part, a blood vessel depth estimation part, and a wavelength changing part are recited at a high-level of generality such that these elements do not perform additional processes to the generic 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an a blood vessel selection part, a blood vessel depth estimation part, and a wavelength changing part to perform the selecting, estimating, and changing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, Claim 20 recites selecting a blood vessel from an image, estimating a depth of the blood vessel, and changing a wavelength of the illumination light.  As detailed above, none of these limitations have been precluded from being performed mentally.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites method requiring a blood vessel selection part, a blood vessel depth estimation part, and a wavelength changing part to perform the selecting, estimating, and changing steps.  As detailed above, these elements as recited amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of emitting a plurality of types of illumination light is directed to gathering data for use in a claimed process, which is a pre-solution activity.  The addition of insignificant extra-solution active does not amount to an inventive concept.

All remaining claims are rejected as depending from a rejected base claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012130505 A by Maeda et al. (hereinafter “Maeda”).
Regarding Claim 1, Maeda discloses a processor device (image processing unit 22) comprising: a blood vessel selection part (blood vessel specifying unit 52; [0049]; Fig. 6) that selects a blood vessel from an image of an observation target imaged by using illumination light, or from an image generated on the basis of an image of an observation target imaged by using the illumination light (observation site image; [0049-50]); a blood vessel depth estimation part that estimates a depth of the blood vessel selected by the blood vessel selection part (blood vessel depth estimation unit 50; [0049]; Fig. 6); and a wavelength changing part that changes a wavelength of the illumination light by using the depth of the blood vessel estimated by the blood vessel depth estimation part (setting unit 63 in CPU 60 sets wavelength based on estimation from blood vessel depth estimation unit 50; [0072]; Fig. 10).
Regarding Claim 2, Maeda discloses an endoscope system (endoscope system 15; [0034]; Fig. 2) comprising: the processor device according to claim 1 (see above); and a light source unit that is able 
Regarding Claim 3, Maeda discloses the endoscope system according to claim 2.  Maeda further discloses wherein the wavelength changing part changes the wavelength of the illumination light to a shorter wavelength as the estimated depth of the blood vessel becomes smaller (surface layer imaged with shortest wavelength set, as shown in Fig. 11; [0070-71]).
Regarding Claim 13, Maeda discloses the endoscope system according to claim 2.  Maeda discloses the endoscope system further comprising: an input unit that inputs an instruction for designating a blood vessel to be selected to the blood vessel selection part (graphic data input to control unit 16 for blood vessel selection; [0061]; Figs. 2, 6).
Regarding Claim 14, Maeda discloses the endoscope system according to claim 13.  Maeda further discloses wherein the input unit is a graphical user interface (GUI; [0061]).
Regarding Claim 15, Maeda discloses the endoscope system according to claim 2.  Maeda further discloses wherein the endoscope system has a plurality of observation modes in which the type of illumination light which is used or a combination of illumination light beams differs (e.g., blood vessel depth estimation mode with light from light sources 25 and 26 or oxygen saturation estimation mode with light from light sources 26 and 27; [0042]), and wherein the blood vessel selection part selects a predefined blood vessel in each of the observation modes (estimation performed in both modes for designated ROI; [0067]).
Regarding Claim 16, Maeda discloses the endoscope system according to claim 2.  Maeda further discloses wherein the blood vessel depth estimation part estimates a depth of the blood vessel selected by the blood vessel selection part by using a database (wavelengths emitted for depth estimation are stored in wavelength set table 70; [0078]; Fig. 11).
Regarding Claim 17, Maeda discloses the endoscope system according to claim 2.  Maeda further discloses wherein the blood vessel depth estimation part estimates a depth of the blood vessel selected by the blood vessel selection part by using contrast, brightness, or a color of the blood vessel selected by the blood vessel selection part (blood vessel depth estimation unit 50 calculates a contrast or luminance ratio; [0052]).
Claim 19, Maeda discloses the endoscope system according to claim 2.  Maeda discloses the endoscope further comprising: an image acquisition unit that acquires a plurality of images of the observation target (imaging unit 20; [0044]; Fig. 4) obtained by imaging the observation target at timings at which the plurality of types of the illumination light having different wavelengths are applied by using the plurality of illumination light having different wavelengths and applied at different timings (switching illumination between different modes, e.g., blood vessel depth estimation mode with light from light sources 25 and 26 or oxygen saturation estimation mode with light from light sources 26 and 27; [0042]), wherein the blood vessel selection part selects a blood vessel (blood vessel specifying unit 52; [0049]; Fig. 6) by using a single or plural images among the plurality of images of the observation target (observation site image; [0049-50]), and the blood vessel depth estimation part estimates a depth of the blood vessel selected by the blood vessel selection part (blood vessel depth estimation unit 50; [0049]; Fig. 6) by using a single or plural images among the plurality of images of the observation target (observation site image; [0049-50]).
Regarding Claim 20, Maeda discloses an endoscope system operation method for an endoscope system according to claim 2, the endoscope system operation method comprising: a step of causing the blood vessel selection part to select a blood vessel (blood vessel specifying unit 52; [0049]; Fig. 6) from the image of the observation target imaged by using the illumination light, or from the image generated on the basis of the image of the observation target imaged by using the illumination light (observation site image; [0049-50]); a step of causing the blood vessel depth estimation part to estimate the depth of the blood vessel selected by the blood vessel selection part (blood vessel depth estimation unit 50; [0049]; Fig. 6); and a step of causing the wavelength changing part to change the wavelength of the illumination light by using the depth of the blood vessel estimated by the blood vessel depth estimation part (setting unit 63 in CPU 60 sets wavelength based on estimation from blood vessel depth estimation unit 50; [0072]; Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 4-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of US 20140371527 A1 by Sato (hereinafter “Sato”).
Regarding Claim 4, Maeda discloses the endoscope system according to claim 2.  Maeda further discloses wherein the blood vessel selection part classifies blood vessels which are selectable from the image of the observation target or from an image generated on the basis of the image of the observation target imaged by using the illumination light (blood vessel region specifying unit 52 classifies blood vessels based on layer), and selects a blood vessel having a thickness of which an appearance frequency is highest (selecting a blood vessel group layer from the ROI; [0078]).
Maeda does not disclose classifying blood vessels on the basis of their thickness.  However, Sato discloses an endoscope apparatus that determines the position of a treatment tool relative to a specific blood vessel in an image.  Information about the thickness of the blood vessel can be used to determine the degree of closeness of the treatment tool ([0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Maeda with the classification disclosed by Sato with the benefit of changing the relationship between distance information and the degree of closeness corresponding to risk (Sato [0035]).
Regarding Claim 5, Maeda discloses the endoscope system according to claim 2.  Maeda further discloses the observation target is imaged from the image of the observation target or from the image generated on the basis of an image of the observation target imaged by using the illumination light (observation site image; [0049-50]), and wherein the blood vessel selection part determines a blood vessel to be selected by using the distance (blood vessel region specifying unit 52 selects an ROI based on estimation information; [0049]).
Maeda does not disclose an observation distance calculation part that calculates an observation distance.  However, Sato discloses an endoscope apparatus that determines the position of a treatment tool relative to a specific blood vessel in an image.  Distance information acquisition section 120 
Regarding Claim 6, Maeda discloses the endoscope system according to claim 3.  Maeda further discloses the observation target is imaged from the image of the observation target or from the image generated on the basis of an image of the observation target imaged by using the illumination light (observation site image; [0049-50]), and wherein the blood vessel selection part determines a blood vessel to be selected by using the distance (blood vessel region specifying unit 52 selects an ROI based on estimation information; [0049]).
Maeda does not disclose an observation distance calculation part that calculates an observation distance.  However, Sato discloses an endoscope apparatus that determines the position of a treatment tool relative to a specific blood vessel in an image.  Distance information acquisition section 120 calculates a distance between the treatment tool and a blood vessel in a captured image ([0046]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Maeda with the observation distance disclosed by Sato with the benefit of acquiring two- or three-dimensional position data for the treatment tool (Sato [0046]).
Regarding Claim 7, Maeda as modified by Sato discloses the endoscope system according to claim 5.  Maeda does not disclose wherein the blood vessel selection part selects a blood vessel at a shallower position as the observation distance becomes shorter.  However, Sato discloses an incision capability such as a range or depth of the tissue which is imaged and incised as part of a procedure.  The incision capability of the treatment tool is decreased when a degree of closeness between the treatment tool and the tissue becomes larger than a threshold value ([0063-65]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Maeda with the observation distance disclosed by Sato with the benefit of correcting a control state for the operation for safety (Sato [0067]).  
Regarding Claim 8, Maeda as modified by Sato discloses the endoscope system according to claim 6.  Maeda does not disclose wherein the blood vessel selection part selects a blood vessel at a 
Regarding Claim 9, Maeda as modified by Sato discloses the endoscope system according to claim 5.  Maeda does not disclose wherein the blood vessel selection part selects a thinner blood vessel as the observation distance becomes shorter.  However, Sato discloses information about the thickness of the blood vessel which can be used to determine the degree of closeness of the treatment tool.  As the thickness of the blood vessel increases, the degree of closeness between the treatment tool and the imaging area also increases ([0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Maeda with the classification disclosed by Sato with the benefit of changing the relationship between distance information and the degree of closeness corresponding to risk (Sato [0035]).
Regarding Claim 10, Maeda as modified by Sato discloses the endoscope system according to claim 6.  Maeda does not disclose wherein the blood vessel selection part selects a thinner blood vessel as the observation distance becomes shorter.  However, Sato discloses information about the thickness of the blood vessel which can be used to determine the degree of closeness of the treatment tool.  As the thickness of the blood vessel increases, the degree of closeness between the treatment tool and the imaging area also increases ([0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Maeda with the classification disclosed by Sato with the benefit of changing the relationship between distance information and the degree of closeness corresponding to risk (Sato [0035]).
Regarding Claim 11, Maeda as modified by Sato discloses the endoscope system according to claim 7.  Maeda does not disclose wherein the blood vessel selection part selects a thinner blood vessel as the observation distance becomes shorter.  However, Sato discloses information about the thickness 
Regarding Claim 12, Maeda as modified by Sato discloses the endoscope system according to claim 8.  Maeda does not disclose wherein the blood vessel selection part selects a thinner blood vessel as the observation distance becomes shorter.  However, Sato discloses information about the thickness of the blood vessel which can be used to determine the degree of closeness of the treatment tool.  As the thickness of the blood vessel increases, the degree of closeness between the treatment tool and the imaging area also increases ([0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Maeda with the classification disclosed by Sato with the benefit of changing the relationship between distance information and the degree of closeness corresponding to risk (Sato [0035]).
Regarding Claim 18, Maeda discloses the endoscope system according to claim 3.  Maeda further discloses wherein the blood vessel selection part classifies blood vessels which are selectable from the image of the observation target or from an image generated on the basis of the image of the observation target imaged by using the illumination light (blood vessel region specifying unit 52 classifies blood vessels based on layer), and selects a blood vessel having a thickness of which an appearance frequency is highest (selecting a blood vessel group layer from the ROI; [0078]), and wherein the blood vessel depth estimation part estimates a depth of the blood vessel selected by the blood vessel selection part by using contrast, brightness, or a color of the blood vessel selected by the blood vessel selection part (blood vessel depth estimation unit 50 calculates a contrast or luminance ratio; [0052]).
Maeda does not disclose classifying blood vessels on the basis of their thickness.  However, Sato discloses an endoscope apparatus that determines the position of a treatment tool relative to a specific blood vessel in an image.  Information about the thickness of the blood vessel can be used to determine the degree of closeness of the treatment tool ([0035]).  It would have been obvious to one of ordinary skill .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090322863 A1
US 20170296034 A1
US 20150363932 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795